[Cite as State ex rel. Robinson v. Summit Cty. Clerk of Courts, 2019-Ohio-3087.]


 STATE OF OHIO    )                                                  IN THE COURT OF APPEALS
                  )ss:                                               NINTH JUDICIAL DISTRICT
 COUNTY OF SUMMIT )


 STATE OF OHIO EX REL. JACKIE                                       C.A. No. 29377
 N. ROBINSON

        Relator

        v.

 SUMMIT COUNTY CLERK OF                                             ORIGINAL ACTION IN
 COURTS                                                             MANDAMUS

        Respondent


Dated: July 31, 2019



        PER CURIAM.

        {¶1}     Relator, Jackie Robinson, is incarcerated in the Lake Erie Correctional

Institution. He petitioned the Eleventh District Court of Appeals for a writ of mandamus

directed to the Summit County Clerk of Courts to order the Clerk to provide him with

copies of public records. Because venue was improper in the Eleventh District Court of

Appeals, that court transferred the action to the Ninth District Court of Appeals.

        {¶2}     Mr. Robinson previously filed an action raising the same claim in this Court

in case number 29083. That case was dismissed because Mr. Robinson failed to comply

with the mandatory requirements of R.C. 2969.25. Once again, Mr. Robinson has failed

to comply with the mandatory requirements of this statute and, therefore, this Court

dismisses the petition.
                                                                                 C.A. No. 29377
                                                                                     Page 2 of 3

       {¶3}   R.C. 2969.25 sets forth specific filings requirements for inmates who file a

civil action against a government employee or entity. The Summit County Clerk of

Courts is a government entity. R.C. 2969.21. Mr. Robinson, incarcerated in the Lake

Erie Correctional Institution, is an inmate. R.C. 2969.21(C) and (D). A case must be

dismissed if the inmate fails to comply with the mandatory requirements of R.C. 2969.25

in the commencement of the action. State ex rel. Graham v. Findlay Mun. Court, 106
Ohio St. 3d 63, 2005-Ohio-3671, ¶ 6 (“The requirements of R.C. 2969.25 are mandatory,

and failure to comply with them subjects an inmate’s action to dismissal.”).

       {¶4}   Mr. Robinson failed to comply with R.C. 2969.25(A), which requires that

“[a]t the time that an inmate commences a civil action or appeal against a government

entity or employee, the inmate shall file with the court an affidavit that contains a

description of each civil action or appeal of a civil action that the inmate has filed in the

previous five years in any state or federal court.” For each action or appeal, the affidavit

must contain the case name, the case number, the court in which the case was filed, the

name of each party, a brief description of the nature of the action or appeal, and the

outcome. R.C. 2969.25(A)(1) through (4).

       {¶5}   Mr. Robinson attached an affidavit to his petition in which he swore “that I

cannot recall all of the civil actions and appeals that I have filed in various courts * * *.”

By his own admission, therefore, the affidavit is incomplete and fails to comply with R.C.

2969.25(A). The affidavit was filed in September 2018, two months after case number

29083 was dismissed, but the affidavit failed to include that case.
                                                                                C.A. No. 29377
                                                                                    Page 3 of 3

       {¶6}   Mr. Robinson included eight cases on the list he could recall. While he

included the case number and court in which the action was filed, he did not comply with

the other requirements of R.C. 2969.25(A) by including the case name, the court in which

the case was filed, the name of each party, a brief description of the nature of the action

or appeal, and the outcome.

       {¶7}   Because Mr. Robinson did not comply with the mandatory requirements of

R.C. 2969.25, the case is dismissed. Costs taxed to Mr. Robinson. The clerk of courts is

hereby directed to serve upon all parties not in default notice of this judgment and its date

of entry upon the journal.




                                                  THOMAS A. TEODOSIO
                                                  FOR THE COURT

CARR, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

JACKIE N. ROBINSON, Pro se, Relator.

SHERRI BEVAN WALSH, Prosecuting Attorney, and COLLEEN SIMS, Assistant
Prosecuting Attorney, for Respondent.